 Case 1:18-cv-01732-RGA Document 14 Filed 05/24/19 Page 1 of 3 PageID #: 477



                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF DELAWARE


BENCH WALK LIGHTING LLC,

                       Plaintiff,

                       v.

OSRAM SYLVANIA, INC.; OSRAM
LICHT AG; OSRAM GMBH; OSRAM                                     C.A. No. 18-1732-RGA
OPTO SEMICONDUCTORS GMBH
& CO.; OSRAM OPTO
SEMICONDUCTORS, INC.; LEDVANCE
GMBH; LEDVANCE LLC; LED ENGIN,
INC.,

                       Defendants.



  DEFENDANTS OSRAM SYLVANIA, INC., OSRAM OPTO SEMICONDUCTORS,
   INC. AND LEDVANCE LLC’S PARTIAL MOTION TO DISMISS PLAINTIFF’S
     FIRST AMENDED COMPLAINT PURSUANT TO FED. R. CIV. P. 12(b)(6)

       Pursuant to Fed. R. Civ. Proc. 12(b)(6), defendants OSRAM Sylvania, Inc.; OSRAM

Opto Semiconductors, Inc.; and LEDVANCE LLC (collectively, “Defendants”) respectfully

move the Court to dismiss the following claims set forth in the plaintiff’s First Amended

Complaint (D.I. 13):

           1. Indirect infringement (Counts 1-14)

           2. Willful infringement (Counts 1-14)

           3. Direct infringement (Counts 1, 2, 3, 4, 8, 10, and 14).

       The grounds for this motion are fully set forth in Defendants’ opening brief submitted

contemporaneously herewith.
 Case 1:18-cv-01732-RGA Document 14 Filed 05/24/19 Page 2 of 3 PageID #: 478



       WHEREFORE, Defendants respectfully request that the Court enter the attached order

granting this motion.



                                                 /s/ John W. Shaw
                                                 John W. Shaw (No. 3362)
                                                 Karen E. Keller (No. 4489)
                                                 David M. Fry (No. 5486)
OF COUNSEL:                                      SHAW KELLER LLP
Srikanth K. Reddy                                I.M. Pei Building
GOODWIN PROCTER LLP                              1105 North Market Street, 12th Floor
100 Northern Avenue                              Wilmington, DE 19801
Boston, MA 02210                                 (302) 298-0700
(617) 570-1209                                   jshaw@shawkeller.com
                                                 kkeller@shawkeller.com
                                                 dfry@shawkeller.com
                                                 Attorneys for Defendants OSRAM
                                                 Sylvania, Inc., OSRAM Opto
                                                 Semiconductors, Inc., and LEDVANCE
                                                 LLC

Dated: May 24, 2019




                                             2
 Case 1:18-cv-01732-RGA Document 14 Filed 05/24/19 Page 3 of 3 PageID #: 479



                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF DELAWARE


BENCH WALK LIGHTING LLC,

                     Plaintiff,

                     v.

OSRAM SYLVANIA, INC.; OSRAM
LICHT AG; OSRAM GMBH; OSRAM                                      C.A. No. 18-1732-RGA
OPTO SEMICONDUCTORS GMBH
& CO.; OSRAM OPTO
SEMICONDUCTORS, INC.; LEDVANCE
GMBH; LEDVANCE LLC; LED ENGIN,
INC.,

                     Defendants.


                [PROPOSED] ORDER GRANTING DEFENDANTS
         OSRAM SYLVANIA, INC., OSRAM OPTO SEMICONDUCTORS, INC.
             AND LEDVANCE LLC’S PARTIAL MOTION TO DISMISS

       At Wilmington this ____ day of ______________, 2019, having considered defendants

OSRAM Sylvania, Inc.; OSRAM Opto Semiconductors, Inc.; and LEDVANCE LLC’s Partial

Motion to Dismiss Plaintiff’s First Amended Complaint Pursuant to Fed. R. Civ. P. 12(b)(6), and

all papers and argument submitted therewith;

       IT IS HEREBY ORDERED that the Motion is GRANTED as follows:

           1. The claims for indirect infringement set forth in Counts 1-14 are DISMISSED

           2. The claims for willful infringement set forth in Counts 1-14 are DISMISSED

           3. The claims for direct infringement set forth in Counts 1, 2, 3, 4, 8, 10, and 14 are

               DISMISSED.

                                                                    _______________________
                                                                    United States District Judge
